*312ON MOTION FOR REHEARING
Mr. Justice Griffin.
Respondents’ motion for rehearing is granted to the following extent: the judgment of the trial court adjudicating the rights of Mrs. Willie Gresham, Chambless Gresham, Mary Katherine Gresham, Elizabeth G. Moore and Charles M. Moore under this lease is affirmed; in all other respects the judgments of both courts below are reversed and judgment here rendered that Mrs. Gibson be entitled to recover l/72nd of all oil and gas production under Survey No. 14, Certificate 3802, Block 4i/£, G.C. & S. F. Ry. Co. Survey, Upton County, Texas.
Opinion delivered October 31, 1956.
Second motion for rehearing overruled November 28, 1956.